PD-0199-15
                                                                    June 19, 2015
                                 June   15,   2015




Mr.    Abel    Acosta,   Clerk
Court of Criminal Appeals
Post    Office    Box    12308
Austin,       Texas 78711-2308




                                          Re: Appeal No. 05-13-01137-CR
                                                           PD-0199-15




Dear    Mr.    Acosta:



          Enclosed for timely and proper filing is Appellant's
Motion For Rehearing On Petition For Discretionary Review.

          Thank you for presenting this to the Court.


                                          Yours Sincerely,




                                          ,uis Rudolfo Lopez,
                                          Luis          Lope        #1$74821
                                          Polunsky Unit
                                          3872 Fm    350 South
                                          Livingston,    Texas          77351




                                                                  RECEIVED IN
                                                                 COURT OF CRWIMAMPPEALS
                                                                      JUN 19 2015
                        IN THE    COURT    OF    CRIMINAL   APPEALS

                                          OF    TEXAS




LUIS   RUDOLFO      LOPEZ,                       §
                       APPELLANT
                                                 §
VS.                                              §      APPEAL   NO.   05-13-01137-CR
                                                 §                     PD-0199-15
                                                 §
THE    STATE   OF   TEXAS,                       §
                       APPELLEE                  §



      APPELLANT'S MOTION FOR REHEARING ON DISCRETIONARY REVIEW



         On August 8, 2013, a Dallas County jury found Appellant
guilty of Continuous Sexual Abuse of a Child and assessed his
punishment at forty years imprisonment.

         On direct appeal, court appointed counsel alleged in.a

firmly grounded error that trial counsel was ineffective.                        The
Dallas Court of Appeals , relying on Mata v State, 226 S.W.3d

425,430 (Tex.Ctim.App. 2002), determined that the record was too

incomplete and underdeveloped to determine counsel's performance

and resolved Appellate Counsel's claim against him without abate

ment. See page 10 Court Opinion in originally filed PDR.

          Applicant contends that the Supreme Court opinion in Trevino
v Thaler,             U.S.        , 133 S. Ct. 1911, 185 L.Ed ..2d 1044 (2013),
governs his case because Texas courts have repeatedly directed
prisoners to raise ineffective assistance of counsel claims via
the State's Habeas Corpus remedy rather than on direct appeal.

          The reasoning in Trevino followed the Supreme Court decision


                                                •1-
announced in Martinez v Ryan,                    U.S.            ,    132 S. Ct. 1309,

162 L. Ed. 2d 272 (2012),          holding that when it is a defendant's

first opportunity to raise a claim of ineffective assistance of

counsel by collateral review,             he   is entitled to the effective

assistance of counsel in prosecuting his claim.


          Since the Dallas Court of Appeals determined that the rec

ord was inadequate to make a determination on counsel's perform

ance,    Applicant strongly contends that it was "plain error" for

the Court of Appeals to rule against him without an abatement or

a remand for the appointment of counsel for postconviction pur

poses.


          Appellant's ineffective assistance of counsel claim which

was raised by his court appointed attorney was an essential part

of his direct appeal and he should not now be forced to abandon

his   Sixth Amendment      claim.


          This case need        to be decided now without requiring App

ellant    to   seek   further   review.




                                               Respectfully Submitted




                                               Luis Rudolfo Lopez,              #1874821
                                               Polunsky Unit
                                               3872   Fm   350       South
                                               Livingston,           Texas           77351



Executed: June _j_Q_/ 2015
••t/\
  -fa